Per Curiam.
The sole ground for setting aside this verdict of $500 in favor of the infant plaintiff, is that it is inadequate. Erom the proofs we are convinced that this is so. Defendant, amongst other grounds, insists that the verdict should not be disturbed because there is-great doubt, from the proofs, of any negligence making the defendants liable. This does not appear to us to be so and the argument fails in strength because it does not appear that the defendants have put forward any such contention by rule for new trial or otherwise.
The rule is made absolute, with costs, and a venire de novo is awarded as to the question of damages of the infant, Eleanor S chink, only.